Exhibit 99.1 SENOMYX AND PEPSICO EXTEN D SWEET TASTE PROGRAM COLLABORATION FOR THREE ADDITIONAL YEARS SAN DIEGO, September 30, 2016 Senomyx, Inc . (NASDAQ: SNMX), a leading company using proprietary taste science technologies to discover, develop, and commercialize novel flavor ingredients for the food, beverage, and ingredient supply industries, announced today that it has amended and restated its Sweet Taste Program collaboration agreement with PepsiCo, Inc. The amendment extends PepsiCo’s research funding for Senomyx's Natural Sweet Taste Program for three additional years, through September 2019. Under the amended and restated agreement, Senomyx granted PepsiCo non-exclusive rights to natural sweeteners and natural flavor ingredients discovered, developed and selected under the collaboration for use in all non-alcoholic beverage categories. During the extension, Senomyx will be entitled to $18 million in research and development payments over the three-year research period. PepsiCo retains the option to further extend the research collaboration for two more years, which would result in additional research funding commitments. Senomyx will also be eligible for milestone payments based on the achievement of predetermined goals as well as royalty payments upon the sale of products containing natural sweeteners or ingredients selected under the collaboration. "We are looking forward to continuing our collaboration with PepsiCo given our common objective of developing products that meet the growing demand for lower-calorie offerings," stated John Poyhonen, President and Chief Executive Officer of Senomyx. "PepsiCo is an industry leader, committed to reducing added sugar in their products and creating great tasting options for consumers." About Senomyx, Inc. ( www.senomyx.com ) Senomyx discovers novel flavor ingredients and natural high intensity sweeteners that allow food and beverage companies to create better-for-you products. Under its direct sales program, Senomyx sells its Complimyx
